Order dismissing amended complaint reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, with leave to respondents to answer within ten days from the entry of the order herein. In our opinion, the amended complaint states a good cause of action for an accounting in equity and is not barred by the Statute of Limitations because the statute did not commence to run until plaintiffs’ discovery of the fraud alleged in the complaint and plaintiffs’ affidavit to have been made in 1931. The truth of the allegations and the actual time of such" discovery can be determined only after a trial. Lazansky, P. J., Young, Kapper, Scudder and Tompkins, JJ., concur.